DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In the mixer as claimed in Claim 1, the inclusion of:
“wherein exhaust flow is directed by the diverter through the at least one first opening to the cone inlet opening to be mixed with a fluid injected through the doser opening” was not found. 

In the mixer as claimed in Claim 9, the inclusion of:
“the at least one first opening comprises at least a scoop inlet opening at the scoop inlet and a window inlet opening that is separated from the scoop inlet opening such that the scoop inlet opening directs exhaust gas to one side of the cone inlet opening and the window inlet opening directs exhaust gas to an opposite side of the cone inlet opening” was not found.

In the mixer as claimed in Claim 12, the inclusion of:
“the at least one scoop portion comprises at least a first scoop portion and a second scoop portion, and wherein the first scoop portion has a first scoop inlet at the at least one first opening and a first contoured wall portion that directs exhaust gas from the first scoop inlet to the cone inlet opening, and wherein the second scoop portion has a second scoop inlet at the at least one first opening and a second contoured wall potion that directs exhaust gas from the second scoop inlet to the cone inlet opening” was not found.

In the mixer as claimed in Claim 18, the inclusion of:
“at least one diverter wall having a first edge adjacent to an outer surface of the cone and extending away from the first edge to a second edge that cooperates with the diverter to divide the diverter into a plurality of discrete flow passages, wherein exhaust gas flow enters the inlet opening and flows through the flow passages to the cone inlet opening to be mixed with the fluid injected by the doser” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746